UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) November 25, 2009 OKLAHOMA GAS AND ELECTRIC COMPANY (Exact Name of Registrant as Specified in Its Charter) Oklahoma (State or Other Jurisdiction of Incorporation) 1-1097 73-0382390 (Commission File Number) (IRS Employer Identification No.) 321 North Harvey, P.O. Box 321, Oklahoma City, Oklahoma 73101-0321 (Address of Principal Executive Offices) (Zip Code) 405-553-3000 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On November 25, 2009, OGE Energy Corp., the parent company of Oklahoma Gas and Electric Company (the “Company”), issued a press release announcing that the Oklahoma Corporation Commission (“OCC”) issued an order in the Company’s application related to the OU Spirit wind farm discussed below. As previously announced, the Company signed contracts on July 31, 2008 for approximately 101 megawatts of wind turbine generators and certain related balance of plant engineering, procurement and construction services associated with the OU Spirit wind project in western Oklahoma (“OU Spirit”).The Company filed, on July 30, 2009, an application with the OCC requesting pre-approval to recover from Oklahoma customers the cost to construct OU Spirit at a cost of approximately $265.8 million.On October 15, 2009, all parties to this case signed a settlement agreement (the “Settlement Agreement”) that would provide pre-approval of OU Spirit and authorize the Company to begin recovering the costs of OU Spirit through a rider mechanism as the 44 turbines were placed into service in November and December 2009 and began delivering electricity to the Company’s customers.The rider will be in effect until OU Spirit is added to the Company’s regulated rate base as part of the Company’s next general rate case, which is expected to be based on a 2010 test year and completed in 2011, at which time the rider will cease.The Settlement Agreement also assigns to the Company’s customers the proceeds from the sale of OU Spirit renewable energy credits to the University of Oklahoma.The Settlement Agreement permits the recovery of up to $270 million of eligible construction costs,including recovery of the costs of the conservation project for the lesser prairie chicken, which the Company supported as part of the continued development of Oklahoma’s wind resources.Costs in excess of $270 million, if any, will be eligible for recovery in the Company’s next general rate case, which is expected to be completed in 2011.The net impact on the average residential customer’s 2010 electric bill is estimated to be approximately 90 cents per month, decreasing to 80 cents per month in 2011.On November 25, 2009, OGE Energy issued a press release announcing that the OCC approved the Settlement Agreement in this case.A copy of OGE Energy’s press release announcing the approval of the Settlement Agreement is attached as Exhibit 99.01 and incorporated herein by reference.Also, a copy of the OCC order is incorporated herein by reference as Exhibit 99.02. Item 9.01.Financial Statements and Exhibits (d) Exhibits Exhibit Number Description Press release dated November 25, 2009, announcing OG&E’s ‘OU Spirit’ wind farm agreement approved by OCC. Copy of OCC Order dated November 25, 2009. (Filed as Exhibit 99.02 to OGE Energy’s Form 8-K filed December 2, 2009 (File No. 1-12579) and incorporated by reference herein) SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OKLAHOMA GAS AND ELECTRIC COMPANY (Registrant) By: /s/ Scott Forbes Scott Forbes Controller and Chief Accounting Officer December 2, 2009
